DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the metal layer 240 covering the top electrode 116 and the further top electrode 216 as described in the specification (¶ [0055], lines 2-3).  In contrast, Applicant’s FIG. 2 shows both the top electrode 116 and the further top electrode 216 being exposed from the metal layer 240.  Moreover, the drawings fail to show: “The metal layer 240 may include one or more trenches formed over the second dielectric layer 122 and the third dielectric layer 132 and filled with metal” as described in the specification ([0055], lines 4-5).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 2, the limitation “a top surface of the first dielectric layer” renders the claim indefinite because the antecedent basis is unclear as to whether “a top surface of the first dielectric layer” refers to a new (different) top surface of the first the top surface of the first dielectric layer.  Correction is respectfully requested.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8, 9, 13, 14 and 22, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dutta et al. (US 2021/0134883 A1).
Regarding claim 1, Dutta shows in Fig. 8 (see annotated figure below) and related text a semiconductor device 100 ([0027], line 4 and [0052], line 1) comprising: 
a first dielectric layer 126 having a first region (designated below) and a second region (designated below) laterally adjacent to the first region ([0032], lines 1-8); 
a bottom electrode 128/306 at least partially arranged within the first region of the first dielectric layer ([0033], lines 2-3 and [0042], line 9); 
a memory element 304 arranged over the bottom electrode ([0035]-[0036]; [0042], lines 4-16); 
a top electrode 302 arranged over the memory element ([0042], line 2); 
a second dielectric layer 310 arranged over at least the first region of the first dielectric layer, the second dielectric layer surrounding the memory element and surrounding at least a part of the top electrode ([0043], lines 1-9); 

a conductive interconnect 404/406 arranged in the third dielectric layer and the second region of the first dielectric layer ([0045], lines 1-7), 
wherein the second dielectric layer is in physical contact with a side surface of the memory element and a side surface of the top electrode ([0043], lines 1-9), and wherein the second dielectric layer is in physical contact with an entire side surface of the third dielectric layer.

    PNG
    media_image1.png
    1067
    899
    media_image1.png
    Greyscale

Regarding claim 2, Dutta shows a top surface of the second dielectric layer is co-planar with a top surface of the third dielectric layer (Fig. 8).
Regarding claim 4, Dutta shows the second dielectric layer is in physical contact with a top surface of the first dielectric layer (Fig. 8).
Regarding claim 5, Dutta shows the second dielectric layer is surrounding at least one third of a height of the top electrode (Fig. 8).
Regarding claim 6, Dutta shows the second dielectric layer is arranged over at least a part of the bottom electrode (Fig. 8).
Regarding claim 8, Dutta discloses the first dielectric layer comprises at least one of tetraethoxysilane (TEOS), SiCOH, SiN, SiCN, SiO2, or combinations thereof ([0032], lines 1-5).
Regarding claim 9, Dutta discloses the second dielectric layer comprises at least one of SiN, SiOyNz, AlOyNz, TiOyNz, SiCyNz, MgO, or combinations thereof, wherein 0 ≤ y ≤ 1 and 0 ≤ z ≤ 1 ([0043], lines 2-5).
Regarding claim 13, Dutta shows a metal layer 506/508/510 covering the top electrode, the second dielectric layer, the third dielectric layer, and the conductive interconnect (Fig. 8; [0047], lines 1-7).
Regarding claim 14, Dutta discloses the memory element comprises a magnetoresistive random access memory, a phase change random access memory, a resistive random access memory, or a ferroelectric random access memory ([0042], lines 14-15).
Regarding claim 22, Dutta shows the second dielectric layer is arranged to fill an entire space between the memory element and the third dielectric layer (Fig. 8).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2021/0134883 A1) in view of Peng et al. (US 2019/0165258 A1).
Regarding claim 10, Dutta discloses substantially the entire claimed invention, as applied to claim 1 above.
Dutta does not explicitly disclose the third dielectric layer comprises at least one of SiO2, TEOS, SiCOH, or combinations thereof.
Peng teaches in Fig. 18 and related text the third dielectric layer 250 comprises at least one of SiO2, TEOS, SiCOH, or combinations thereof ([0041], lines 5-11).
Dutta and Peng are analogous art because they both are directed to magnetoresistive random access memory and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dutta with the specified features of Peng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dutta’s device to form the third dielectric layer to comprise at least one of SiO2, TEOS, SiCOH, or combinations thereof, as taught by Peng, in order to exploit one or more art-recognized advantages of TEOS, for example: (1) typical process temperatures are in the range of 650-750 [Symbol font/0xB0]C, which is not high enough to cause diffusion of dopants in silicon; (2) high-quality films can be deposited; and (3) TEOS is relatively low cost, easy to handle, and not as dangerous as other chemicals used in chemical vapor deposition processes.
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 12, Dutta discloses substantially the entire claimed invention, as applied to claim 1 above.
Dutta does not explicitly disclose a further bottom electrode at least partially arranged within the first region of the first dielectric layer; a further memory element arranged over the further bottom electrode; a further top electrode arranged over the further memory element; wherein the second dielectric layer is arranged surrounding the further memory element and surrounding at least a part of the further top electrode; wherein the second dielectric layer is arranged to fill an entire space between the memory element and the further memory element and to at least partially fill a space between the top electrode and the further top electrode.
Peng teaches in Fig. 18 and related text a further bottom electrode 154/160’ ([0014], lines 1-6 and [0029], lines 12-13) at least partially arranged within the first region 122 ([0039], lines 17-18) of the first dielectric layer 120 ([0011], lines 1-10); 
a further memory element 180’ arranged over the further bottom electrode ([0029], line 11); 
a further top electrode 210’ arranged over the further memory element ([0028], line 11); 
wherein the second dielectric layer 232’/234’/240 (collectively) is arranged surrounding the further memory element and surrounding at least a part of the further top electrode ([0031], lines 7-11; [0033], lines 9-13; [0037], lines 1-12). 

Dutta and Peng are analogous art because they both are directed to magnetoresistive random access memory (MRAM) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dutta with the specified features of Peng because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dutta’s device to form a further bottom electrode at least partially arranged within the first region of the first dielectric layer; a further memory element arranged over the further bottom electrode; a further top electrode arranged over the further memory element; wherein the second dielectric layer is arranged surrounding the further memory element and surrounding at least a part of the further top electrode; wherein the second dielectric layer is arranged to fill an entire space between the memory element and the further memory element and to at least partially fill a space between the top electrode and the further top electrode, as taught by Peng, in order to provide an MRAM array in which a plurality of memory cells are positioned at intersections between a plurality of word lines and a plurality of bit lines, respectively (Peng: [0002]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2021/0134883 A1) in view of Chuang et al. (US 2020/0075669 A1).
Regarding claim 11, Dutta discloses substantially the entire claimed invention, as applied to claim 1 above.

Chuang teaches in Fig. 1A and related text a dielectric blocking layer 140 arranged under the first dielectric layer 138 ([0014], lines 21-23), wherein the bottom electrode 102 ([0014], lines 9-10) and the conductive interconnect 118/119 (in the periphery) extend through the dielectric blocking layer ([0018], lines 3-4).
Dutta and Chuang are analogous art because they both are directed to magnetoresistive random access memory (MRAM) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dutta with the specified features of Chuang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dutta’s device to arrange a dielectric blocking layer under the first dielectric layer, wherein the bottom electrode and the conductive interconnect extend through the dielectric blocking layer, as taught by Chuang, in order to protect the MRAM from mobile species that may diffuse upwardly from underlying layers of the semiconductor device (Chuang: [0014], line 23).
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Dutta shows the metal layer (506/508/510) extends across the first region and the second region and is in physical contact with the top electrode (302), the second .
Response to Arguments
In response to Applicant’s argument that “a layer” (e.g., “a second dielectric layer”) as claimed must be equated with a single layer in a prior art structure, it is respectfully submitted that “a layer” is broad enough to encompass both a single-layer structure and a multi-layer structure (i.e., a layer comprising a plurality of sublayers), as understood by one of ordinary skill in the art and in accordance with the Office’s policy that claims must be given their broadest reasonable interpretation in light of the specification (MPEP 2111).  Should Applicant wish to limit “a second dielectric layer” to only read on a single dielectric layer in a prior art structure, it is respectfully requested that Applicant amend the claim to recite the limitation “the second dielectric layer having a single-layer structure.”
The rest of Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 8-14, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811